Case 3:19-cv-20701-MAS-DEA Document 11 Filed 04/08/20 Page 1 of 1 PageID: 21




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 ELLIOT CENSOR,

                             Plaintiff,

               -v-                               Civil Case Number: 3:19-cv-20701-MAS-DEA

 BANK OF AMERICA, N.A.,


                             Defendant.


                                     DISMISSAL ORDER

IT IS HEREBY ORDERED:

       THAT pursuant to the parties’ April 7, 2020 Stipulation of Dismissal, all claims asserted

against Defendant BANK OF AMERICA, N.A. in Civil Action No. 3:19-cv-20701-MAS-DEA,

are dismissed with prejudice; and

       THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.


SO ORDERED THIS _                day of April, 2020.




                                                                  ___________
                                             HONORABLE MICHAEL A. SHIPP
                                             UNITED STATES DISTRICT JUDGE
